Citation Nr: 1701091	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lower back strain, to include whether a separate rating for radiculopathy is warranted.

2.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

3.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2005 to November 2009.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Lincoln, Nebraska.

In May 2015, the Veteran testified at a video conference hearing before the undersigned.

In July 2015, the Board remanded the case for additional evidentiary development.  Prior to the November 2015 Supplemental Statement of the Case (SSOC), a September 2012 private lumbar spine examination report was obtained and associated with the record in March 2015.  While review of that record was not specifically noted in the November 2015 SSOC, the Veteran's representative noted in the September 2016 written brief that the Veteran waives initial Agency of Original Jurisdiction review of any additional evidence associated with the record.  As such, the Board may proceed with review of the case and it has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the December 2009 VA rating decision, July 2010 notice of disagreement, May 2011 Statement of the Case, and June 2011 substantive appeal.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's service-connected lower back strain has been manifested by forward flexion of the lumbar spine limited, at most, to 75 degrees, combined range of motion of the lumbar spine limited, at most to 220 degrees, painful motion, muscle spasms, flare-ups, and radicular symptoms without ankylosis, abnormal gait, or abnormal spinal contour.

2.  For the entire initial rating period, the Veteran has not been shown to have radiculopathy of either lower extremity associated with the service-connected lower back strain.

3.  For the entire initial rating period, the Veteran's service-connected right knee patellofemoral syndrome has been manifested by flexion limited, at most, to 120 degrees with crepitus and pain without additional functional limitation.  Arthritis or instability has not been clinically established.

4.  For the entire initial rating period, the Veteran's service-connected left knee patellofemoral syndrome has been manifested by flexion limited, at most, to 120 degrees with crepitus and pain without additional functional limitation.  Arthritis or instability has not been clinically established.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for a lower back strain, to include whether a separate rating for radiculopathy is warranted, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for entitlement to an initial compensable rating for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261. 

3.  The criteria for entitlement to an initial compensable rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, initial ratings, and effective dates have been assigned for the service-connected disabilities on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in November 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the July 2015 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the May 2015 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his reported symptomatology regarding his lower back strain and knees.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected disabilities in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the rating schedule is to also recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  

Lower Back Strain

The Veteran filed his initial claim requesting service connection for a low back condition in August 2009.  In the December 2009 VA rating decision, service connection for low back strain was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 10 percent disability rating for limited forward flexion of the lumbar spine for the entire appeal period effective from November 8, 2009 (date following separation from service).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 10 percent rating is warranted where forward flexion is greater than 65 degrees, but not greater than 85 degrees, or with other limitations of total motion.  A higher rating of 20 percent is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; a 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2).

At the September 2012 private lumbar spine examination report, the Veteran demonstrated forward flexion to 90 degrees.

At the May 2015 Board hearing, the Veteran reported he gets muscle spams every once in a while after riding a mountain bike and working on cars for an extended period of time.

In May 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) for back (thoracolumbar spine) conditions completed by a private physician.  Upon clinical testing the Veteran demonstrated forward flexion of the lumbar spine to 75 and 76 degrees, and combined range of motion of the lumbar spine to approximately 220 to 224 degrees.  The physician concluded the Veteran demonstrates normal motion, mild loss of forward flexion, and six inches to touch floor without outstretched arms.  Furthermore, the Veteran did not exhibit guarding or muscle spasm of the lumbar spine or ankylosis.

At the November 2015 VA DBQ for back conditions, the Veteran demonstrated forward flexion of the lumbar spine to 80 degrees and combined range of motion of the lumbar spine to 250 degrees.  Following a review of the claims file and clinical evaluation, the VA examiner documented no findings of guarding, muscle spasm, or ankylosis of the lumbar spine.

The Board acknowledges a December 2014 VA treatment record documents range of motion testing of the lumbar spine was flexion from finger tips to 3 inches past knee and bilateral rotation within full limits (WFL).  Since these findings were not recorded in the measurement of degrees, the Board is unable to use this record as probative evidence to properly assess the severity of this service-connected disability under the relevant schedular criteria under Diagnostic Code 5237.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record shows the service-connected lower back strain has been manifested by forward flexion of the lumbar spine limited, at most, to 75 degrees, combined range of motion of the lumbar spine limited, at most to 220 degrees, painful motion, and subjective reports of muscle spasms during the initial rating period.  Review of such evidence does not show this service-connected disability has been manifested by muscle spasms severe enough to result in abnormal gait, or abnormal spinal contour nor were there any findings of ankylosis as the Veteran demonstrated movement of the lumbar spine throughout the initial appeal period.  As such, initial rating in excess of 10 percent is not warranted at any time during the appeal period under Diagnostic Code 5237.

The Board has considered a higher rating based on the presence of additional functional loss not contemplated in the 10 percent evaluation based on the provisions of 38 C.F.R. §§ 4.40 4.45, 4.59, and the holdings in DeLuca. 
In the July 2010 notice of disagreement, the Veteran reported persistent pain and numbness in the lower back.  At the May 2015 Board hearing, the Veteran reported numb and dulling pain in the back.  VA treatment records further document the Veteran's reported low back pain and spasms in August 2010, March 2013, and December 2014. 

At the September 2012 private lumbar spine examination, the Veteran reported low back pain which is worse after getting up from a seated position, bending over, rolling over in bed, or sitting with his legs crossed for an extended period of time.  Upon clinical testing, the examiner documented no pain with forward flexion, but pain to palpation in the lumbar spine and pain with extension and lateral flexion to the right.  

The May 2015 private DBQ examiner noted the Veteran's report that flare-ups impact the function of lumbar spine, specifically after standing for long periods of time more than two hours and during increasingly cold weather.  Following repetitive-use testing there was no change in range of motion findings of the lumbar spine.  While pain was noted on range of motion movements, as well as interference with sitting and standing, such factors did not contribute to functional loss or additional limitation of range of motion.  There were also no findings of pain to palpation in any part of the Veteran's lower back. 

Most recently the Veteran informed the November 2015 VA DBQ examiner of periodic flare ups, during which he has difficulty with back bending and twisting.  One occurred three years prior when he could barely walk and was treated with two weeks of physical therapy, and the most recent was six days prior with involvement of the left thigh.  The Veteran further noted functional loss after walking, getting up and sitting down.  Following clinical testing, the VA examiner documented findings of arthritis, but no pain with weight bearing, no objective evidence of localized tenderness or pain on palpation associated with the lumbar spine, and no additional loss of function or range of motion after three repetitions.  The VA examiner further noted he could not conclude without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability of the lumbar spine with repeated use over a period of time or with flare-ups.  It was explained that the Veteran was not examined during a flare up or after repeated use over a period of time to make such determinations.

As such, the Board finds that the functional equivalent of forward flexion to less to 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or ankylosis of the lumbar spine is not shown, even when considering the Veteran's reported symptomatology for the lumbar spine.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant an initial rating in excess of 10 percent for the service-connected lower back strain at any time during the initial appeal period under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  

A separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  

In May 2015 the Veteran submitted a claim for radiculopathy secondary to lower back strain.  The May 2015 private back examination report showed evidence of radiculopathy of the left lower extremity; however, that record was unclear as to whether such radiculopathy was associated with the service-connected lower back strain since the bilateral straight leg raising test results were negative.  The Veteran reported in the July 2010 notice of disagreement that he has numbness in his mid to lower back with pain radiating down both legs.  He informed the September 2012 private examiner that his legs go numb after sitting on the toilet for an extended period of time.  Following the clinical evaluation, the private physician concluded the Veteran has radicular symptoms, but no diagnosis for radiculopathy of a lower extremity associated with the lumbar spine was provided after MRI results of the lumbar spine were reviewed.  Moreover, the Veteran reported during VA treatment in March 2013 having numbness of either leg after crossing them and shooting numbness every couple of days down one or the other legs to the foot, yet no diagnosis for a neurological disorder was provided.

Pursuant to the July 2015 remand directives for additional evidentiary development, the Veteran was afforded the VA DBQ examination in November 2015.  Following the clinical evaluation, the VA examiner concluded the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  In fact, bilateral straight leg raising test results were negative and bilateral lower leg/ankle and foot/toes sensory examination test results were normal.  Review of the record is also silent for any other neurological abnormalities associated with the service-connected lower back strain.  As a result, the Board finds that for the entire initial rating period, the Veteran has not been diagnosed with radiculopathy of either lower extremity associated with the service-connected lower back strain.

Right and Left Knee Patellofemoral Syndrome

The Veteran filed his initial claim requesting service connection for a knee condition in August 2009.  In the December 2009 VA rating decision, service connection for right and left patellofemoral syndrome were granted because the disabilities were deemed to be directly related to his military service.  The Veteran was assigned a 0 percent (noncompensable) rating for the entire appeal period effective from November 8, 2009 (date following separation from service).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5260 (limitation of flexion of the leg) provides a 0 percent rating when flexion is limited to 60 degrees; 10 percent (compensable) rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating, the maximum available, when flexion is limited to 15 degrees.  Id.  For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

With regard to the right knee, the Veteran has demonstrated flexion to 140 degrees at the September 2009 VA examination for the knees through QTC Medical Services, and to 120 degrees at the November 2015 VA DBQ examination for knee and lower leg conditions.

With regard to the left knee, the Veteran has demonstrated flexion to 138 degrees at the September 2009 VA examination for the knees through QTC Medical Services and to 120 degrees at the November 2015 VA DBQ examination for knee and lower leg conditions.

Review of the remaining evidence of record, to include private and VA treatment records, is silent for any findings of right or left knee flexion results.

After review of the pertinent evidence of record, as noted above, the Board finds the most probative evidence of record shows these service-connected knee disabilities have been manifested by flexion limited, at most, to 120 degrees during the entire initial rating period.  As such, initial compensable ratings are not warranted at any time during the appeal period under Diagnostic Code 5260.

Other diagnostic codes that can provide compensable ratings relating to the knees are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (subluxation or lateral instability), Diagnostic Code 5258 (symptomatic dislocation of semilunar cartilage with frequent episodes of pain, locking and effusion into the joint), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 (limitation of extension of the leg) also provides a 10 percent (compensable) rating when extension is limited to 10 degrees; 20 percent rating when extension is limited to 15 degrees; 30 percent rating when extension is limited to 20 degrees; 40 percent rating when extension is limited to 30 degrees; and 50 percent rating when extension is limited to 45 degrees.  Id.  For VA compensation purposes, normal range of motion for the knee is extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

After a review of the evidence discussed below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  No limitation of extension has ever been demonstrated.  Moreover, arthritis has not been clinically established, so the provisions of Diagnostic Code 5003 are not for application.

The September 2009 and November 2015 VA examiners documented no findings of ankylosis in either of the Veteran's knees.  

The September 2009 VA examiner noted findings of crepitus on right and left knee motion, while the November 2015 VA examiner only noted findings of crepitus in the right knee.  

At the May 2015 Board hearing, the Veteran reported having wobbling and shaking of the knees, which may be indicative of instability.  Nevertheless, VA treatment records document results from varus and valgus stress and shift tests results were stable in August 2010 and March 2013.  Clinical evaluation of the Veteran's knees in September 2009 or November 2015 VA examinations did not reveal any finding of instability, nor any findings of symptomatic dislocation or removal of semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum.  

The Veteran also demonstrated extension of both legs to 0 degrees at both VA examinations, and review of the remaining evidence of record, to include private and VA treatment records, is silent for any findings of right or left knee extension results.

The Board has also considered compensable ratings based on the presence of additional functional loss not contemplated in the 0 percent evaluations based on the provisions of 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca.  

At the September 2009 VA examination, the Veteran reported weakness, stiffness, swelling and pain in the left knee and such pain is precipitated by physical activity and relieved by rest.  He noted persistent pain in the knees in the July 2010 notice of disagreement.  The Veteran reported left knee pain during VA treatment in August 2010 and March 2013.  At the May 2015 Board hearing he reported knee pain after running and walking a lot.  Most recently he informed the November 2015 VA examiner of an insidious onset of bilateral knee pain after running, physical training, and trying to dive a car so he tries not to run and does not go hiking, bike riding, or exercising as much as he would like to. 

Following clinical evaluation of the knees, the September 2009 VA examiner noted "there is no pain, fatigue, weakness, lack of endurance or incoordination in the knees after repetitive use" and range of motion findings did not change after repetitive use testing.  The Board notes that the November 2015 VA examiner reported he could not conclude without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability of the knees with repeated use over a period of time or with flare-ups.  It was explained that the Veteran was not examined during a flare up or after repeated use over a period of time to make such determinations.

As such, the Board finds that the functional equivalent of flexion limited to, at least, 45 degrees or less is not shown, even when considering the Veteran's reported symptomatology for both knees.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant initial compensable ratings for these service-connected knee disabilities at any time during the appeal period under 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca.

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to these service-connected disabilities pursuant to seeking VA compensation benefits and at private and VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific levels of musculoskeletal impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for a lower back strain for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Throughout the course of the appeal, the Veteran's medical history includes limited range of motion, painful motion, subjective muscle spasms, flare-ups, and radicular symptoms, and difficulty sitting and standing for extended periods of time.

Additionally, a comparison between such levels of severity and symptomatology of the Veteran's assigned noncompensable evaluations for the appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for right and left knee patellofemoral syndrome for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Throughout the course of the appeal, the Veteran's medical history includes limited flexion, pain, and crepitus.

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's lower back strain or bilateral knee patellofemoral syndrome that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate period on appeal.  Accordingly, any staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505. 

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.

The Board further notes that while the Veteran reported in the July 2010 notice of disagreement that these disabilities cause him great discomfort and impairs his ability to perform normal job duties, VA treatment records dated August 2010 and December 2014 and testimony at the May 2015 Board hearing show he has been employed throughout the appeal period.  As a result, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record in connection with the service-connected disabilities currently on appeal and, thus, is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for lower back strain, to include a separate rating for radiculopathy, or compensable ratings for right and left knee patellofemoral syndrome at any time during the appeal period.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 10 percent for a lower back strain, to include whether a separate rating for radiculopathy is warranted, is denied.

An initial compensable rating for right knee patellofemoral syndrome is denied.

An initial compensable rating for left knee patellofemoral syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


